— In a defamation action, the defendant Southern Railway Company appeals from so much of an order of the Supreme Court, Kings County, entered October 5, 1978, as, after a hearing, denied its motion to quash service of the summons and complaint and to dismiss the complaint as against it. Order affirmed insofar as appealed from, with costs. At the hearing to determine whether the person served was a "managing * * * agent” under CPLR 311 (subd 1), it was determined that the person was an employee of the appellant and served as office manager in its New York City sales office. She supervised four clerks and the switchboard operator, ordered office supplies, was in charge of a petty cash fund and dealt with customers. In general, she was responsible for assuring that the office ran smoothly. It is also to be noted that no employee of the appellant in that office had the title of "managing agent”. It is clear that this employee had sufficient powers involving the exercise of judgment and discretion to qualify as a "managing * * * agent” under CPLR 311 (see Taylor v Granite State Provident Assn., 136 NY 343; Jacobs v Zurich Ins. Co., 53 AD2d 524, mot to dismiss app granted 40 NY2d 844; Sullivan Realty Organization v Syart Trading Corp., 68 AD2d 756), and, therefore, was a proper person to accept service of process on behalf of the appellant. Mollen, P. J., O’Connor and Rabin, JJ., concur.